Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 11/21/22 is acknowledged.
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/22.
Specification
The abstract of the disclosure is objected to because “magnetizable” is misspelled as “magnetisable” in entire disclosure.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-9 are objected to because of the following informalities: “magnetizable” is misspelled as “magnetisable” in all claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Xiang Li (WO 2010/066838, here after 838), further in view of Anton Bleikolm et al (U. S. Patent Application: 2011/0215562, here after 562).
Claim 1 is rejected. 838 teaches a method of magnetizing a substantially planar substrate (to make an indicia) comprising the steps of:
(a) preparing a magnetizable coating by dispensing an ink comprising a plurality of particles of magnetizable material [page 5 lines 6-9], where the particles have a diameter of up to 20 um [page 5 lines 19-21];
(b) applying the magnetizable coating on a surface of the substrate by film deposition (screen printing or ink jet printer) [page 17 lines 19-23]; and
(c) magnetizing the magnetizable coating by exposing it to a magnetic field[abstract]. 838 does not clearly teach the ink comprising binder. 562 teaches forming an ink for printing (an indicia) comprising particles, wherein the ink comprising binder [0067, 0069]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 838 where ink comprising a binder, because it is suitable to add binder to particles and make ink for printing(indicia).
Claim 2 is rejected.  838 does not teach the particles have a diameter of up to 5 um. However, 562 teaches particles size of 5 um [0066]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 838, and 562 where ink comprising particles with size of 5 um, because 562teaches it is suitable particle size for making coating(indicia).
Claim 3 is rejected as 838 teaches setting the magnetizable coating after it has been applied on the surface of the substrate.
Claim 4 is rejected. 838 teaches droplet deposition by ink jet [page 17, lines 22-23], which in fact comprises spraying the magnetizable coating onto the surface at a predetermined pressure [page 17 lines 19-23].
Claim 5 is rejected. 838 teaches film deposition comprises: placing the substrate on a bed; introducing the magnetizable coating(ink) on to a coating rod(squeegee) for generating a continuous film (film is continuous where the image is made of the substrate); and introducing the magnetizable coat onto the surface of the substrate by engaging the coating rod onto the surface [abstract, page 12 last paragraph, page 13 first paragraph].
Claims 6-7 are rejected. Although 838 does not teach calendaring, however 562 teaches urging the magnetizable coating on to a surface of the substrate by passing the plastic substrate and magnetizable coating through calendar (having rollers) [0032] which is in fact under a predetermined pressure. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 838 and 562 where the substrate is plastic (for making security document) and wherein after coating the particles (ink) a calendaring treatment is done, because it helps incorporates the particles to substrate.
Claim 8 is rejected for the same reason claim 7 is rejected, the magnetizable coating is poured on to at least one or more of the calender rollers (and on substrate) before the substrate is passed therebetween.
Claim 9 is rejected. 838 teaches setting the magnetizable coating comprises drying and/or curing [page 9, first paragraph].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712